Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is by and among First Busey
Corporation (“First Busey”), Busey Bank (the “Bank,” and together with First
Busey, “Employer”) and John J. Powers (“Executive,” and together with Employer,
the “Parties”).

 

RECITALS

 

A.                                    The Bank is a wholly owned subsidiary of
First Busey.

 

B.                                    Employer has determined it to be in its
best interests to secure the employment of Executive and to enter into this
Agreement pertaining to the employment of Executive as of and following the
Effective Date, as defined below.

 

C.                                    Executive desires to be employed by
Employer as of and following the Effective Date in accordance with the terms of
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the Parties contained herein, the Parties hereby
agree as follows:

 

AGREEMENTS

 

Section 1.                                          Term with Automatic Renewal
Provision.  This Agreement shall be effective as of the first (1st) day of
Executive’s employment with Employer (the “Effective Date”), which shall be no
later than January 1, 2012.  Subject to the terms of this Agreement, the term of
this Agreement (the “Term”) and Executive’s employment hereunder shall be for a
period of one (1) year commencing as of the Effective Date.  The Term shall
automatically renew for one (1) additional year at the end of the then existing
Term, unless either Party provides written notice to the other Party not less
than ninety (90) days prior to the end of the then existing Term that such Party
does not intend to extend the Term.

 

Section 2.                                          Employment.

 

(a)                                 Positions and Duties.  Subject to the terms
of this Agreement, Executive shall devote Executive’s full business time,
energies and talent to serving as the Executive Vice President, General Counsel
of First Busey and the Bank, at the direction of the Chief Executive Officer of
First Busey (the “CEO”).  Executive shall perform all duties assigned to
Executive faithfully, loyally and efficiently, and shall have such duties,
authority and responsibilities as may be assigned to Executive from time to time
by the CEO, which duties, authority and responsibilities shall include those
customarily held by such officer of comparable companies, subject always to the
charter and bylaw provisions and the policies of Employer and the directions of
the CEO.  Executive shall perform the duties required by this Agreement at
Employer’s principal place of business unless the nature of such duties requires
otherwise.  Notwithstanding the foregoing, during the Term, Executive may devote
reasonable time to activities other than those required under this Agreement,
including activities of a charitable, educational, religious or similar nature
(including professional associations) to the extent such activities do not in
any material way inhibit, prohibit, interfere with or conflict with Executive’s
duties under this Agreement or conflict in any material way with the business of
Employer.

 

--------------------------------------------------------------------------------


 

During the Term, Executive shall at all times maintain in good standing
Executive’s law license in the State of Illinois.  Employer shall pay or
reimburse Executive for (i) all license fees and pre-approved bar association
dues and expenses, (ii) the cost of adequate professional liability insurance in
connection with the Executive’s duties hereunder and (iii) all reasonable
expenses incurred by Executive in complying with any continuing legal education
requirements.

 

(b)                                 Transfers.  The Board of Directors of First
Busey (the “Board”) may, in its sole discretion, cause Executive’s employment to
be transferred from Employer to any wholly-owned subsidiary of First Busey, in
which case all references in this Agreement to “Employer” shall be deemed to
refer to such subsidiary (and First Busey, if applicable).

 

Section 3.                                          Compensation and Benefits. 
Subject to the terms of this Agreement, during the Term of this Agreement,
Employer shall compensate Executive for Executive’s services as follows:

 

(a)                                 Base Compensation.  Executive’s annual base
salary rate shall be two hundred and thirty-seven thousand dollars ($237,000.00)
(the “Base Salary”), which shall be payable in accordance with Employer’s normal
payroll practices as are in effect from time to time.  Beginning in 2012 and
annually thereafter, the Board shall review Executive’s Base Salary at such time
as it reviews its executives’ compensation to determine whether Executive’s Base
Salary should be maintained at its existing level or increased, with any
increase being effective as determined by the Board.

 

(b)                                 Discretionary Performance Bonus.  Employer
shall consider Executive for a bonus each year during the Term based on
performance criteria established by the Board and/or the CEO and any other
factors deemed by the Board to be appropriate.  Bonuses shall be awarded, if at
all, in the sole discretion of the Board, and nothing in this Agreement shall
require the payment of a bonus in any given year.  For purposes of this
Agreement, bonuses shall be considered earned when all corporate action has been
taken to determine such bonuses.  Payment of any such bonus shall be made as
soon as practicable after it is earned, but in no event later than two and
one-half (2½) months following the end of the calendar year in which it is
earned.    Provided Executive is employed by Employer on the payment date,
Executive shall be entitled to a bonus of not less than fifty thousand dollars
($50,000.00), when bonuses are paid to other senior executives of Employer for
the 2011 year, but in no event later than May 1, 2012.

 

(c)                                  Long Term Incentive Program.  Executive
shall be eligible to participate in Employer’s long-term equity incentive
program, as determined in the sole discretion of the Board (or an authorized
committee thereof).  Executive shall be recommended for a grant of restricted
stock or restricted stock units when such equity awards are granted to other
senior executives of Employer on or around July 1, 2012.  In addition to the
foregoing, Employer shall recommend to the Board that the Board grant, on or
before January 31, 2012, a restricted stock or restricted stock unit award, with
a grant date value of fifty thousand dollars ($50,000.00), which shall vest
annually in three equal installments over a period of three (3) years from the
grant date.

 

(d)                                 Profit Sharing Benefit.  Executive shall be
eligible to receive an annual profit sharing benefit based on the combined
amount of Executive’s Base Salary and, if applicable, Executive’s discretionary
performance bonus, after Executive meets the eligibility

 

2

--------------------------------------------------------------------------------


 

requirements of the applicable profit sharing plan.  The Board shall decide the
exact amount of this benefit annually in its sole discretion.  Employer shall
contribute this benefit for the account of Executive to Employer’s tax-qualified
retirement plan and/or any nonqualified deferred compensation plan that Employer
establishes or maintains.  All such profit sharing benefit payments shall be
determined and governed by the terms of the applicable plan.  Employer shall
have no obligation to continue to maintain any particular benefit plan or
arrangement and the profit sharing benefit described in this Section 3(d) may be
amended or terminated by Employer at any time for any reason or no reason,
provided such amendment or termination applies to all other similarly situated
officers of Employer.

 

(e)                                  Reimbursement of Expenses.  Employer shall
reimburse Executive for all travel, entertainment and other out-of-pocket
expenses that Executive reasonably and necessarily incurs in the performance of
Executive’s duties under this Agreement.  Executive shall document these
expenses to the extent necessary to comply with all applicable laws and Employer
policies.  Any reimbursement payments hereunder shall be made as soon as
practicable, and when taxable to Executive, in no event later than two and
one-half (2½) months following the end of the year in which the corresponding
expenses are incurred.

 

(f)                                   Other Benefits.  Executive shall be
eligible to participate, subject to the terms thereof, in all Employer
retirement plans and health, dental, life and similar plans, as may be in effect
from time to time with respect to similarly situated senior executives.  In
addition to the foregoing benefits, Executive shall be eligible to participate
in Employer’s key life insurance program on the first entry date following the
Effective Date (which entry date is March 1, 2012) with a death benefit amount
of one million dollars ($1,000,000.00), subject to insurability and all other
terms of such program.

 

(g)                                 Vacations.  Executive shall be subject to
Employer’s general vacation policy as may be in effect from time to time, but
shall accrue not less than twenty (20) days of paid vacation annually.

 

(h)                                 Withholding.  Employer may withhold any
applicable federal, state and local withholding and other taxes from payments
that become due or allowances that are provided to Executive.

 

Section 4.                                          Rights and Payments Upon
Termination.  Either Party may terminate Executive’s employment under this
Agreement pursuant to the terms of this Section 4.  Executive’s right to
benefits and payments, if any, for periods after the effective date of
Executive’s termination of employment with Employer (the “Termination Date”)
shall be determined in accordance with this Section 4:

 

(a)                                 Termination Without Cause.  Either Party may
terminate this Agreement and Executive’s employment hereunder for any reason by
delivering written notice of termination to the other Party no fewer than thirty
(30) days before the Termination Date (provided that such notice shall not be
required in a Termination for Cause), which date shall be specified in the
notice of termination.  Employer may provide for an earlier Termination Date,
provided Employer pays to Executive the Base Salary that would have been earned
during such notice period.  Any payment in lieu of notice pursuant to this
Section 4(a) shall be made in a

 

3

--------------------------------------------------------------------------------


 

single lump sum on the first payroll date following the Termination Date.  If
Executive voluntarily terminates Executive’s employment under this Agreement
other than pursuant to Section 4(c) (Termination for Good Reason) or
Section 4(d) (Termination upon Change in Control), then Employer shall be
required to pay Executive the Accrued Amounts, and Employer shall have no
further obligations to Executive under this Agreement.  “Accrued Amounts” shall
include the following amounts as have accrued through the Termination Date:
(i) earned but unpaid Base Salary, (ii) earned but unpaid bonus under
Section 3(b), (iii) accrued but unpaid vacation pay; and (iv) provided Executive
submits the required documentation in accordance with established policies and
within thirty (30) days of the Termination Date, unreimbursed business expenses
incurred during the Term.

 

(b)                                 Termination for Cause.  Employer may
terminate this Agreement and Executive’s employment hereunder immediately for
Cause by delivering written notice of termination to Executive (with such notice
being delivered no less than thirty (30) day before the effective date of
termination in the event of a termination based on either a curable breach under
subsection (vii) below or subsection (viii) below).  “Cause” for termination
shall exist if:  (i) Executive engages in one (1) or more unsafe and unsound
banking practices or material violations of a law or regulation applicable to
Employer or any subsidiary; (ii) Executive engages in any repeated violations of
a policy of Employer after being warned in writing by the Board or the CEO not
to violate such policy; (iii)  Executive engages in any single violation of a
policy of Employer if such violation materially and adversely affects the
business or affairs of Employer; (iv) Executive fails to timely implement a
direction or order of the Board or the CEO, unless such direction or order would
violate the law; (v) Executive engages in a breach of fiduciary duty or act of
dishonesty involving the affairs of Employer; (vi) Executive is removed or
suspended from banking pursuant to Section 8(e) of the Federal Deposit Insurance
Act or any other applicable state or federal law; (vii) Executive commits a
material breach of Executive’s obligations under this Agreement, and if such
breach is determined to be curable by the CEO or the Board, Executive fails to
cure such breach during the thirty (30) day notice period, if applicable;
(viii) Executive materially fails to perform Executive’s duties to Employer with
the degree of skill, care or competence expected by the Board or the CEO
following written notice by the CEO or the Board; or (ix) Executive is found
guilty of, or pleads nolo contendere to, a felony or an act of dishonesty in
connection with the performance of Executive’s duties as an officer of Employer,
or an act that disqualifies Executive from serving as an officer or director of
Employer.  If Executive’s employment is terminated pursuant to this
Section 4(b), then Employer shall be required to pay Executive the Accrued
Amounts, and Employer shall have no further obligations to Executive under this
Agreement.

 

(c)                                  Termination for Good Reason.  Prior to
Executive’s termination for Good Reason (as defined below), Executive shall give
Employer written notice of the occurrence of the event or condition that
Executive believes constitutes a Good Reason within thirty (30) days of the
initial existence of such event or condition, which written notice shall provide
detailed facts, and not mere conclusions, to support Executive’s claim of
termination for Good Reason.  If Employer determines that the events or
conditions exist as alleged by Executive, and does not cure such events or
conditions within thirty (30) days of Executive’s written notice, then this
Agreement and Executive’s employment hereunder shall terminate on the thirtieth
(30th) day following Executive’s written notice.  “Good Reason” means the
occurrence of any one (1) or more of the following, without Executive’s prior
consent:  (i) a material adverse change in the

 

4

--------------------------------------------------------------------------------


 

nature, scope or status of Executive’s position, authorities or duties from
those in effect in accordance with Section 2(a) immediately following the
Effective Date; (ii) a reduction in Executive’s Base Salary, unless such
reduction applies to all similarly situated senior executives of Employer;
(iii)  Employer changes the primary location of Executive’s employment to a
place that is more than fifty (50) miles from Executive’s primary location of
employment as of the Effective Date; or (iv) Employer otherwise commits a
material breach of its obligations under this Agreement.

 

(d)                                 Termination upon Change in Control. 
Following a Change in Control, this Agreement and Executive’s employment
hereunder may be terminated in accordance with Section 4(a), (b), or (c) by
delivering written notice of termination to the other Party no less than thirty
(30) days before the Termination Date.

 

(i)                                    A “Change in Control” shall be deemed to
have occurred upon the first to occur of the following:  (A) any “person”
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934 (the “1934 Act”)), other than a trustee or other fiduciary holding
securities under an employee benefit plan of First Busey or a corporation owned
directly or indirectly by the stockholders of First Busey in substantially the
same proportions as their ownership of stock of First Busey, is or becomes a
“beneficial owner” (within the meaning of Rule 13d-3 of the 1934 Act), directly
or indirectly, of securities representing more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of First Busey;
(B) during any period of twelve (12) consecutive months, the individuals who at
the beginning of such period constitute the Board (and any new director whose
election by the Board or nomination for election by First Busey’s stockholders
was approved by a vote of at least a majority of the directors when still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board; or (C) the consummation of (1) a
merger or consolidation of First Busey with any other corporation, other than a
merger or consolidation that would result in the voting securities of First
Busey outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of First Busey or such surviving entity
outstanding immediately after such merger or consolidation; or (2) a complete
liquidation or dissolution or an agreement for the sale or other disposition of
all or substantially all of the assets of First Busey.

 

(ii)                                Notwithstanding Section 4(d)(i), a Change in
Control shall not be deemed to have occurred if Executive agrees in writing that
the transaction or event in question does not constitute a Change in Control for
the purposes of this Agreement.

 

(e)                                  Termination upon Disability.  Employer
shall not terminate this Agreement and Executive’s employment hereunder if
Executive becomes “disabled” within the meaning of Employer’s then current
employee disability program or, at Employer’s election, as determined by a
physician selected by Employer, unless, as a result of such disability,
Executive is unable to perform Executive’s duties with the requisite level of
skill and competence for a period of six (6) consecutive months.  Thereafter,
Employer may terminate this Agreement for Cause in accordance with Section 4(b).

 

5

--------------------------------------------------------------------------------


 

(f)                                   Termination upon Death.  This Agreement
shall terminate if Executive dies during the Term, effective on the date of
Executive’s death.  Any payments that are owing to Executive under this
Agreement or otherwise at the time of Executive’s death shall be made to
whomever Executive may designate in writing as Executive’s beneficiary, or
absent such a designation, to the executor or administrator of Executive’s
estate.  Termination of this Agreement under this Section 4(f) shall be deemed
to be a termination in accordance with Section 4(b).

 

(g)                                 Severance Benefits.  Employer shall pay
severance benefits to Executive as follows:

 

(i)                                    If this Agreement and Executive’s
employment hereunder are terminated by Employer without Cause pursuant to
Section 4(a), or by Executive for Good Reason pursuant to Section 4(c), Employer
shall pay Executive an amount equal to one hundred percent (100%) (or two
hundred percent (200%) if the foregoing terminations occur within one (1) year
after the occurrence of a Change in Control) of Executive’s then applicable Base
Salary (the “Severance Payment”).  Employer shall also reimburse Executive for
up to twelve (12) months (or eighteen (18) months if the foregoing terminations
occur within one (1) year after the occurrence of a Change in Control) for
continuing coverage under Employer’s health insurance pursuant to the health
care continuation rules of the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), provided that Executive remains eligible for, and elects, such
COBRA continuation for such period following the effective date of termination,
provided further that to the extent Executive paid a portion of the premium for
such benefit while employed Executive shall continue to pay such portion during
the period of continuation hereunder and any period of continuation hereunder
shall be credited against the continuation rights under COBRA.

 

(ii)                                All payments that become due to Executive
under this Section 4(g) shall be made in substantially equal installments in
accordance with Employer’s regular payroll practices then in effect over the one
(1)-year period following termination (two (2) year period if following a Change
in Control); provided that the initial payment shall be made on the first
regular payroll date occurring on or after the thirtieth (30th) day following
the Termination Date; provided, however, that no payment or benefit shall ever
be due to Executive under this Section 4(g) unless Executive has delivered to
Employer on or before the thirtieth (30th) day following the Termination Date an
irrevocable general release and waiver of claims as required by Section 4(j). 
For avoidance of doubt, any applicable revocation period associated with such
release and waiver shall expire on or before the thirtieth (30th) day following
the Termination Date in order for Executive to be eligible to receive any
payments or benefits under this Section 4(g).  Employer shall be obligated to
make all payments that become due to Executive under this Section 4(g) whether
or not Executive obtains other employment following termination or takes steps
to mitigate any damages that Executive claims to have sustained as a result of
termination.  The payments provided for in this Section 4(g) are intended to
supplement any compensation or other benefits that have accrued or vested with
respect to Executive or for Executive’s account as of the Termination Date.

 

(iii)                            Employer and Executive intend that no portion
of any payment under this Agreement, or payments to or for the benefit of
Executive under any other agreement

 

6

--------------------------------------------------------------------------------


 

or plan, be deemed to be an “Excess Parachute Payment” as defined in
Section 280G of the Internal Revenue Code of 1986 (the “Code”).  The present
value of any payments to or for the benefit of Executive in the nature of
compensation, as determined by the legal counsel or certified public accountants
for Employer in accordance with Code Section 280G(d)(4), receipt of which is
contingent on the Change in Control of Employer, and to which Code Section 280G
applies (in the aggregate “Total Payments”), shall be reduced, as necessary,
such that the payment does not exceed an amount equal to one dollar ($1.00) less
than the maximum amount that Employer may pay without loss of deduction under
Code Section 280G(a), provided that any such reduction shall be in accordance
with Code Section 409A.

 

(iv)                             If Employer is not permitted to make any
payments that may become due to Executive under this Section 4(g) because First
Busey or the Bank is not in compliance with any regulatory-mandated minimum
capital requirements or if making the payments would cause the Bank’s capital to
fall below such minimum capital requirements, then Employer shall delay making
such payments until the earliest possible date it could resume making the
payments without violating such minimum capital requirements.  Further, if
Employer is not permitted to make any payments that may become due to Executive
under this Section 4(g) because of the operation of any other applicable law or
regulation, then Employer shall delay making such payments until the earliest
possible date it could resume making the payments without violating such
applicable law or regulation.

 

(h)                                 Payment Equalization.  If Employer is
paying, or in the case of a lump sum, has paid, Executive a Severance Payment
pursuant to Section 4(g)(i), then Executive shall not seek or apply for
unemployment compensation under the Illinois Unemployment Act 820 ILCS 405/100
et seq. or any other state or federal unemployment compensation law at any time
prior to a date following the final payment made hereunder or with respect to
the period during which such payments were or were to be made until the final
payment is made.

 

(i)                                    Specified Employee.  If at the time of
any payment hereunder Executive is considered to be a Specified Employee (as
defined below) and such payment is required to be treated as deferred
compensation under Code Section 409A, then, to the extent required by
Code Section 409A, payments may be delayed to the date that is six (6) months
after the Termination Date.  For purposes of Code Section 409A, all installment
payments of deferred compensation made hereunder, or pursuant to another plan or
arrangement, shall be deemed to be separate payments and, accordingly, the
aforementioned deferral shall only apply to separate payments that would occur
during the six (6)-month deferral period and all other payments shall be
unaffected.

 

(i)                                    All payments delayed pursuant to this
Section 4(i) shall be accumulated and paid in a lump-sum, catch-up payment as of
the first (1st) day of the seventh (7th) month following the Termination Date
(or, if earlier, the date of death of Executive), with all such delayed payments
being credited with interest (compounded monthly) for such period of delay equal
to the prime rate in effect on the first (1st) day of such six (6)-month
period.  Any portion of the benefits hereunder that were not otherwise due to be
paid during the six (6)-month period following the Termination Date shall be
paid to Executive in accordance with the payment schedule established herein.

 

7

--------------------------------------------------------------------------------


 

(ii)                                The term “Specified Employee” means any
person who holds a position with Employer of senior vice president or higher and
has compensation greater than that stated in Code Section 416(i)(1)(A)(i).  The
determination of whether Executive is a Specified Employee shall be based upon
the twelve (12)-month period ending on each December 31st (such twelve
(12)-month period is referred to below as the “identification period”).  If
Executive is determined to be a Specified Employee during the identification
period, he shall be treated as a Specified Employee for purposes of this
Agreement during the twelve (12)-month period that begins on the
April 1st following the close of such identification period.  For purposes of
determining whether Executive is a Specified Employee under Code Section 416(i),
compensation shall mean Executive’s W-2 compensation as reported by Employer for
a particular calendar year.

 

(j)                                    Release.  As a condition to Employer’s
obligation to pay any severance benefit under Section 4(g), Executive shall
execute a general release of, and waiver of claims against, Employer and its
subsidiaries and affiliates, substantially in the form attached hereto as
Exhibit A on or before the thirtieth (30th) day following the Termination Date. 
For the avoidance of doubt, in order for such release to be deemed effective for
purposes of this Agreement, any applicable revocation period with respect to
such release and wavier must have expired on or before such thirtieth (30th)
day.

 

Section 5.                                          Confidentiality.  Executive
acknowledges that the nature of Executive’s employment shall require that
Executive produce and have access to records, data, trade secrets and
information that are not available to the public regarding Employer and its
subsidiaries and affiliates (“Confidential Information”).  Executive shall hold
in confidence and not directly or indirectly disclose any Confidential
Information to third parties unless disclosure becomes reasonably necessary in
connection with Executive’s performance of Executive’s duties hereunder, or the
Confidential Information lawfully becomes available to the public from other
sources, or Executive is authorized in writing by Employer to disclose it or
Executive is required to make disclosure by a law or pursuant to the authority
of any administrative agency or judicial body.  All Confidential Information and
all other records, files, documents and other materials or copies thereof
relating to the business of Employer or any of its subsidiaries or affiliates
that Executive prepares or uses shall be the sole property of Employer. 
Executive’s access to and use of Employer’s computer systems, networks and
equipment, and all Employer information contained therein, shall be restricted
to legitimate business purposes on behalf of Employer; any other access to or
use of such systems, network and equipment is without authorization and is
prohibited.  The restrictions contained in this Section 5 shall extend to any
personal computers or other electronic devices of Executive that are used for
business purposes relating to Employer.  Executive shall not transfer any
Employer information to any personal computer or other electronic device that is
not otherwise used for any business purpose relating to Employer.  Executive
shall promptly return all originals and copies of any Confidential Information
and other records, files, documents and other materials to Employer if
Executive’s employment with Employer is terminated for any reason.

 

Section 6.                                          Non-Competition and
Non-Solicitation Covenants.  The primary service area of Employer’s business in
which Executive will actively participate extends separately to an area that
encompasses a twenty-five (25)-mile radius from each banking and other office
location of Employer and its subsidiaries and affiliates and a fifty (50)-mile
radius

 

8

--------------------------------------------------------------------------------


 

from Employer’s main office in Champaign, Illinois (collectively, the
“Restrictive Area”).  As an essential ingredient and in consideration of this
Agreement and Executive’s employment by Employer, Executive shall not, for a
period of one (1) year after termination of Executive’s employment with Employer
for any reason and whether such termination of employment is during the Term or
after the termination or expiration of the Term (the “Restrictive Period),
directly or indirectly compete with the business of Employer, including by doing
any of the following (the “Restrictive Covenant”):

 

(a)                                 engage or invest in, own, manage, operate,
control, finance, participate in the ownership, management, operation or control
of, be employed by, associate with or in any manner be connected with, serve as
an employee, officer or director of or consultant to, lend his name or any
similar name to, lend his credit to, or render services or advice to any person,
firm, partnership, corporation, trust or other entity that owns or operates, a
bank, savings and loan association, credit union or similar financial
institution (a “Financial Institution”) with any office located, or to be
located at an address identified in a filing with any regulatory authority,
within the Restrictive Area;

 

(b)                                 directly or indirectly, for himself or any
Financial Institution: (i) induce or attempt to induce any officer of Employer
or any of its subsidiaries or affiliates, or any employee who previously
reported to Executive, to leave the employ of Employer or any of its
subsidiaries or affiliates; (ii) in any way interfere with the relationship
between Employer or any of its subsidiaries or affiliates and any such officer
or employee; (iii) employ, or otherwise engage as an employee, independent
contractor or otherwise, any such officer or employee; or (iv) induce or attempt
to induce any customer, supplier, licensee or business relation of Employer of
any of its subsidiaries or affiliates to cease doing business with Employer or
any of its subsidiaries or affiliates or in any way interfere with the
relationship between Employer or any of its subsidiaries or affiliates and any
of their respective customers, suppliers, licensees or business relations, where
Executive had personal contact with, or has accessed Confidential Information in
the preceding twelve (12) months with respect to, such customers, suppliers,
licensees or business relations; or

 

(c)                                  directly or indirectly, for himself or any
Financial Institution, solicit the business of any person or entity known to
Executive to be a customer of Employer or any of its subsidiaries or affiliates,
where Executive, or any person reporting to Executive, had personal contact with
such person or entity, with respect to products, activities or services that
compete in whole or in part with the products, activities or services of
Employer or any of its subsidiaries or affiliates.

 

The foregoing Restrictive Covenant shall not prohibit Executive from (i) owning
directly or indirectly capital stock or similar securities that are listed on a
securities exchange or quoted on the National Association of Securities Dealers
Automated Quotation System that do not represent more than one percent (1%) of
the outstanding capital stock of any Financial Institution, or (ii) subject to
Executive’s compliance with Section 5, practicing law as a sole practitioner or
as a member of a law firm, whether as a partner, shareholder, associate or of
counsel.

 

9

--------------------------------------------------------------------------------


 

Section 7.                                          Remedies for Breach. 
Executive has reviewed the provisions of this Agreement with legal counsel, or
has been given adequate opportunity to seek such counsel, and Executive
acknowledges that the covenants contained herein are reasonable with respect to
their duration, geographical area and scope.  Executive further acknowledges
that the restrictions contained in this Agreement are reasonable and necessary
for the protection of the legitimate business interests of Employer, that they
create no undue hardships, that any violation of these restrictions would cause
substantial injury to Employer and its interests, that Employer would not have
agreed to enter into this Agreement without receiving Executive’s agreement to
be bound by these restrictions and that such restrictions were a material
inducement to Employer to enter into this Agreement.  During the Restrictive
Period, Employer shall have the right to communicate the existence and terms of
this Agreement to any third party with whom Executive may seek or obtain future
employment or other similar arrangement.  In addition, in the event of any
violation or threatened violation of the restrictions contained in this
Agreement, Employer, in addition to and not in limitation of, any other rights,
remedies or damages available to Employer under this Agreement or otherwise at
law or in equity, shall be entitled to preliminary and permanent injunctive
relief to prevent or restrain any such violation by Executive and any and all
persons directly or indirectly acting for or with him, as the case may be.  If
Executive violates the Restrictive Covenant and Employer brings legal action for
injunctive or other relief, Employer shall not, as a result of the time involved
in obtaining such relief, be deprived of the benefit of the full period of the
Restrictive Covenant.  Accordingly, the Restrictive Covenant shall be deemed to
have the duration specified herein computed from the date the relief is granted
but reduced by the time between the period when the Restrictive Period began to
run and the date of the first violation of the Restrictive Covenant by
Executive.

 

Section 8.                                          Indemnity; Other
Protections.

 

(a)                                 Indemnification.  Employer shall indemnify
Executive (and, upon Executive’s death, Executive’s heirs, executors and
administrators) to the fullest extent permitted by law against all expenses,
including reasonable attorneys’ fees, court and investigative costs, judgments,
fines and amounts paid in settlement (collectively, “Expenses”) reasonably
incurred by Executive in connection with or arising out of any pending,
threatened or completed action, suit or proceeding in which Executive becomes
involved by reason of Executive’s having been an officer or director of
Employer.  The indemnification rights provided for herein are not exclusive and
shall supplement any rights to indemnification that Executive may have under any
applicable bylaw or charter provision of Employer, or any resolution of Employer
or any applicable statute.

 

(b)                                 Advancement of Expenses.  In the event that
Executive becomes a party, or is threatened to be made a party, to any pending,
threatened or completed action, suit or proceeding for which Employer is
permitted or required to indemnify Executive under this Agreement, any
applicable bylaw or charter provision of Employer, any resolution of Employer,
or any applicable statute, Employer shall, to the fullest extent permitted by
law, advance all Expenses incurred by Executive in connection with the
investigation, defense, settlement, or appeal of any threatened, pending or
completed action, suit or proceeding, subject to receipt by Employer of a
written undertaking from Executive to reimburse Employer for all Expenses
actually paid by Employer to or on behalf of Executive in the event it shall be
ultimately determined that Employer cannot lawfully indemnify Executive for such
Expenses, and to assign

 

10

--------------------------------------------------------------------------------


 

to Employer all rights of Executive to indemnification under any policy of
directors’ and officers’ liability insurance to the extent of the amount of
Expenses actually paid by Employer to or on behalf of Executive.

 

(c)                                  Litigation.  Unless precluded by an actual
or potential conflict of interest, Employer shall have the right to recommend
counsel to Executive to represent Executive in connection with any claim covered
by this Section 8.  Further, Executive’s choice of counsel, Executive’s decision
to contest or settle any such claim and the terms and amount of the settlement
of any such claim shall be subject to Employer’s prior written approval, which
approval shall not be unreasonably withheld by Employer.

 

Section 9.                                          General Provisions.

 

(a)                                 Amendment.  Except as set forth explicitly
herein, this Agreement may not be amended or modified except by written
agreement signed by Executive and First Busey.

 

(b)                                 Successors; Assignment.  This Agreement
shall be binding upon and inure to the benefit of Executive, Employer and their
respective personal representatives, successors and assigns.  For the purposes
of this Agreement, any successor or assign of Employer shall be deemed to be
“Employer.”  Employer shall require any successor or assign of Employer or any
direct or indirect purchaser or acquirer of all or substantially all of the
business, assets or liabilities of Employer, whether by transfer, purchase,
merger, consolidation, stock acquisition or otherwise, to assume and agree in
writing to perform this Agreement and Employer’s obligations hereunder in the
same manner and to the same extent as Employer would have been required to
perform them if no such transaction had occurred.

 

(c)                                  Entire Agreement.  This Agreement
constitutes the entire agreement between the Parties concerning the subject
matter hereof, and supersedes all prior negotiations, undertakings, agreements
and arrangements with respect thereto, whether written or oral.  The provisions
of this Agreement shall be regarded as divisible and separate; if any provision
is declared invalid or unenforceable, the validity and enforceability of the
remaining provisions shall not be affected.  In the event any provision of this
Agreement (including any provision of the Restrictive Covenant) is held to be
overbroad as written, such provision shall be deemed to be amended to narrow the
application of such provision to the extent necessary to make such provision
enforceable according to applicable law.

 

(d)                                 Survival.  The provisions of Section 5
(Confidentiality), Section 6 (Non-Competition and Non-Solicitation Covenants),
Section 7 (Remedies for Breach), Section 8 (Indemnity; Other Protections) and
Section 9 (General Provisions) shall survive the expiration or termination of
this Agreement for any reason.

 

(e)                                  Governing Law and Enforcement.  This
Agreement shall be construed and the legal relations of the Parties shall be
determined in accordance with the laws of the State of Illinois without
reference to the law regarding conflicts of law.

 

(f)                                   Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration conducted at a location selected

 

11

--------------------------------------------------------------------------------


 

by Employer within fifty (50) miles from Champaign-Urbana, Illinois, in
accordance with the rules of the American Arbitration Association.

 

(g)                                 Prevailing Party Legal Fees.  Should either
Party initiate any action or proceeding to enforce this Agreement or any
provision hereof, or for damages by reason of any alleged breach of this
Agreement or of any provision hereof, or for a declaration of rights hereunder,
the prevailing Party in any such action or proceeding shall be entitled to
receive from the other Party all costs and expenses, including reasonable
attorneys’ fees, incurred by the prevailing Party in connection with such action
or proceeding; provided, however, that reasonable attorneys’ fees shall be
limited to the fees of the last attorney to represent the Party and to the
lesser of the fees incurred as a result of the reasonable hourly rate of the
attorney or any contingent or other arrangement for the payment of legal fees. 
The payment, if any, of costs and expenses to either Party under this
Section 9(g) shall be made no later than two and one-half (2½) months following
the end of the year in which a final adjudication is made in the action or
proceeding.

 

(h)                                 Waiver.  No waiver by either Party at any
time of any breach by the other Party of, or compliance with, any condition or
provision of this Agreement to be performed by the other Party shall be deemed a
waiver of any similar or dissimilar provisions or conditions at the same time or
any prior or subsequent time.

 

(i)                                    Notices.  Notices pursuant to this
Agreement shall be in writing and shall be deemed given when received; and, if
mailed, shall be mailed by United States registered or certified mail, return
receipt requested, postage prepaid; and if to Employer, addressed to the
principal headquarters of First Busey, attention: President and Chief Executive
Officer; and if to Executive, to the address for Executive as most currently
reflected in the corporate records or to such other address as Executive has
most recently provided to Employer.

 

(j)                                    Code Section 409A.  To the extent any
provision of this Agreement or action by the Company would subject Executive to
liability for interest or additional taxes under Code Section 409A, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by
Employer.  It is intended that this Agreement will comply with Code
Section 409A, and this Agreement shall be administered accordingly, and
interpreted and construed on a basis consistent with such intent. 
Notwithstanding anything herein to the contrary, no termination or other similar
payments and benefits hereunder shall be payable on account of Executive’s
termination of employment unless Executive’s termination of employment
constitutes a “separation from service” within the meaning of Section 409A.  To
the extent any reimbursements or in-kind benefit payments under this Agreement
are subject to Code Section 409A, such reimbursements and in-kind benefit
payments shall be made in accordance with Treasury Regulation
§1.409A-3(i)(1)(iv).  This Agreement may be amended to the extent necessary
(including retroactively) by Employer to maintain to the maximum extent
practicable the original intent of this Agreement while avoiding the application
of taxes or interest under Code Section 409A.  The preceding shall not be
construed as a guarantee of any particular tax effect for Executive’s
compensation and benefits and Employer does not guarantee that any compensation
or benefits provided under this Agreement will satisfy the provisions of Code
Section 409A.

 

12

--------------------------------------------------------------------------------


 

(k)                                 Construction.  This Agreement shall be
deemed drafted equally by the Parties.  Any presumption or principle that the
language of this Agreement is to be construed against any Party shall not
apply.  Whenever used in this Agreement, the singular includes the plural and
vice versa (where applicable); the words “hereof,” “herein,” “hereto,” “hereby,”
“hereunder,” and other words of similar import refer to this Agreement as a
whole (including exhibits); all references to sections, schedules and exhibits
are to sections, schedules and exhibits in or to this Agreement unless otherwise
specified; the words “include,” “includes” and “including” means “include,
without limitation,” “includes, without limitation” and “including, without
limitation,” respectively; any reference to a document or set of documents, and
the rights and obligations of the parties under any such documents, means such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and
references to a statute shall refer to the statute and any amendments and any
successor statutes, and to all regulations promulgated under or implementing the
statute, as amended, or its successors, as in effect at the relevant time.  The
headings used in this Agreement are for convenience only, shall not be deemed to
constitute a part hereof, and shall not be deemed to limit, characterize or in
any way affect the construction or enforcement of the provisions of this
Agreement.  This Agreement may be executed in any number of identical
counterparts, any of which may contain the signatures of less than all Parties,
and all of which together shall constitute a single agreement.  All remedies of
any Party are cumulative and not alternative, and are in addition to any other
remedies available at law, in equity or otherwise.

 

[Remainder of Page Intentionally Left Blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

FIRST BUSEY CORPORATION and
BUSEY BANK

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ VAN DUKEMAN

 

/s/ JOHN J. POWERS

 

Van Dukeman

 

John J. Powers

 

President and Chief Executive Officer of First Busey Corporation

 

 

 

Signature Page to J. Powers Employment Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A to Employment Agreement

 

AGREEMENT AND RELEASE

 

This Agreement and Release (this “Release”) is made and entered into as of
                                                   (the “Release Date”), by and
among First Busey Corporation (“First Busey”), Busey Bank (the “Bank” and
together with First Busey, “Employer”) and
                                                   (“Executive,” and together
with Employer, the “Parties”).  In consideration of the mutual covenants
hereinafter set forth, the Parties hereby agree as follows:

 

Section 1.                                          Separation.  Executive’s
employment with Employer shall end effective
                                                  .

 

Section 2.                                          Payment and Benefits.  In
consideration of the promises made in this Release, First Busey has agreed to
pay Executive the compensation and benefits as provided in that certain
employment agreement made and entered into as of
                                                  , by and among the Parties
(the “Employment Agreement”).  Executive understands and acknowledges that the
compensation and benefits provided under this Section 2 constitute an amount in
excess of that to which Executive would be entitled without entering into this
Release.  Executive acknowledges that such compensation and benefits are being
provided by First Busey as consideration for Executive entering into this
Release, including the release of claims and waiver of rights provided in
Section 3 of this Release.

 

Section 3.                                          Release of Claims and Waiver
of Rights.  Executive, on Executive’s own behalf and that of Executive’s heirs,
executors, attorneys, administrators, successors and assigns, fully releases and
discharges Employer, its predecessors, successors, subsidiaries, affiliates and
assigns, and its and their directors, officers, trustees, employees, and agents,
in their individual and official capacities, and the current and former trustees
and administrators of any retirement or other benefit plan applicable to the
employees or former employees of Employer, in their individual and official
capacities (the “Released Parties”), from any and all liability, claims, demands
and actions, including liability, claims, demands and actions arising under
Employer’s policies and procedures, whether formal or informal; the United
States or State of Illinois Constitutions; the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Illinois Human Rights Act; the Employee Retirement
Income Security Act of 1974; the Age Discrimination in Employment Act; Executive
Order 11246; and any other federal, state or local statute, ordinance or
regulation with respect to employment, and in addition thereto, from any other
liability, claims, demands and actions with respect to Executive’s employment
with Employer or other association with Employer through the Release Date,
including the termination of Executive’s employment with Employer, any right of
payment for disability or any other statutory or contractual right of payment or
any claim for relief on the basis of any alleged tort or breach of contract
under the common law of the State of Illinois or any other state, including
defamation, intentional or negligent infliction of emotional distress, breach of
the covenant of good faith and fair dealing, promissory estoppel, and
negligence.  Executive represents that Executive has not assigned or filed any
claim, demand, action or charge against the Released Parties.  Executive further
acknowledges that Executive is aware that statutes exist that render null and
void releases and discharges of any claims, rights, demands, liabilities,
actions and causes of action that are unknown to the releasing or discharging
party at the time of execution of the release and discharge.  Executive hereby
expressly waives, surrenders and

 

A-1

--------------------------------------------------------------------------------


 

agrees to forego any protection to which Executive would otherwise be entitled
by virtue of the existence of any such statute in any jurisdiction, including
the State of Illinois.

 

Section 4.  Covenant Not to Sue.  Executive shall not bring, file, charge,
claim, sue or cause, assist, or permit to be brought, filed, charged or claimed
any action, cause of action, or proceeding regarding or in any way related to
any of the claims described in Section 3 of this Release; Executive’s release of
claims and waiver of rights provided in Section 3 of this Release is, shall
constitute and may be pleaded as, a bar to any such claim, action, cause of
action or proceeding.  If any government agency or court assumes jurisdiction of
any charge, complaint or cause of action covered by this Release, Executive
shall not seek and shall not accept any personal equitable or monetary relief in
connection with any investigation, civil action, suit or legal proceeding.

 

Section 5.  Mutual Non-Disparagement.  At all times following the signing of
this Release, neither Party shall engage in any vilification of the other, and
each Party shall refrain from making any false, negative, critical or
disparaging statements, implied or expressed, concerning the other, including
management style, methods of doing business, the quality of products and
services, role in the community, or treatment of employees.  Executive
acknowledges that the only persons whose statements may be attributed to
Employer for purposes of this covenant not to make disparaging statements shall
be each member of the Board of Directors of Employer, the CEO and executive
officers that report directly to the CEO.  The Parties shall do nothing that
would damage the other’s business reputation or good will.

 

Section 6.                                          Representations by
Executive.  Executive warrants that Executive is legally competent to execute
this Release and that Executive has not relied on any statements or explanations
made by Employer or its attorneys.  Moreover, Executive acknowledges that
Executive has been afforded the opportunity to be advised by legal counsel
regarding the terms of this Release, including the release of all claims and
waiver of rights set forth in Section 3 of this Release.  Executive acknowledges
that Executive has been offered [twenty-one (21)] days to consider this
Release.  After being so advised, and without coercion of any kind, Executive
freely, knowingly and voluntarily enters into this Release.  [Executive further
acknowledges that Executive may revoke this Release within seven (7) days after
Executive has signed this Release and further understands that this Release
shall not become effective or enforceable until seven (7) days after Executive
has signed this Release, as evidenced by the date set forth below Executive’s
signature on this Release.  Any revocation of this Release by Executive must be
in writing and addressed to the principal headquarters of First Busey,
attention: President and Chief Executive Officer.  If sent by mail, any
revocation must be postmarked within the seven (7)-day period and sent by
certified mail, return receipt requested.]  In addition, Executive represents
that Executive has returned all property of Employer that is in Executive’s
possession, custody or control, including all documents, records and tangible
property that are not publicly available and reflect, refer or relate to
Employer or Employer’s business affairs, operations or customers, and all copies
of the foregoing.

 

Section 7.                                          No Admissions.  Employer
denies that it or any of its employees or agents have taken any improper action
against Executive.  This Release shall not be admissible in any proceeding as
evidence of improper action by Employer or any of its employees or agents.

 

A-2

--------------------------------------------------------------------------------


 

Section 8.                                          Confidentiality.  Executive
and Employer shall keep the existence and the terms of this Release
confidential, except for Executive’s immediate family members or their legal or
tax advisors in connection with services related hereto and except as may be
required by law or in connection with the preparation of tax returns.

 

Section 9.                                          Non-Waiver.  Employer’s
waiver of a breach of this Release by Executive shall not be construed or
operate as a waiver of any subsequent breach by Executive of the same or of any
other provision of this Release.

 

Section 10.  Restrictive Covenants.  Executive shall abide by the terms set
forth in Sections 5 and 6 of the Employment Agreement.

 

Section 11.  Construction.  The terms set forth in Section 9 of the Employment
Agreement shall apply to this Release, provided that the word “Release” shall
take the place of the word “Agreement” in such Section 9, where applicable.

 

IN WITNESS WHEREOF, the Parties have executed this Release as of dates set forth
below their respective signatures below.

 

FIRST BUSEY CORPORATION and
BUSEY BANK

 

EXECUTIVE

 

 

 

 

 

 

By:

 

 

 

 

 

[Name]

 

[Name]

 

President and Chief Executive Officer of First Busey Corporation

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

A-3

--------------------------------------------------------------------------------